Citation Nr: 0804914	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1973 and from February 1981 to August 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for Remand:  To obtain the veteran's Social Security 
Administration records, to afford him a VA examination, to 
secure his vocational rehabilitation folder, and to provide 
him with proper notice.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the Board observes that the veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the veteran's 
representative submitted correspondence in November 2007 
indicating that the veteran was in receipt of SSA benefits.  
However, the decision to grant benefits and the records upon 
which that decision was based are not associated with the 
claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
veteran's claims file.

In addition, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
TDIU.  As such, the medical evidence does not include a 
medical opinion based on a review of the veteran's claims 
file addressing his employability.  Therefore, the Board 
finds that a medical opinion is necessary for the purpose of 
determining whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.

The Board also notes that the veteran submitted a letter 
dated in April 2006 indicating that his application for 
Vocational and Rehabilitation Service had been denied.  
However, the claims file does not contain any records 
documenting that application and determination.  Therefore, 
the RO should associate the veteran's vocational 
rehabilitation file with the claims file.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:


1.  The RO should send the veteran a 
notice letter in connection with his 
claim for TDIU.  The letter should 
inform him of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

3.  The RO should associate the 
veteran's vocational rehabilitation 
file with the claims file.

4.  The veteran should be afforded a VA 
examination to determine the effect of 
his service-connected disabilities on 
his employability.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of 
such severity to result in 
unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



